Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status 
Claims 45-115 have been examined. Claims 65-115 have been added. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 
Claim 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of prior U.S. Patent No. 8,615,409 issued Dec. 24, 2013. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims of the application and US Patent no. 8,615,409 recite the same a potential third party claim or potential subrogation whereas claim 45 of the application differ from claim 21 of Patent no. 8,615,409 that recite the first/second data stores. 


Claim Objections
Claim 101 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 101.  Claim 101 recites the system of claims 97 and 101. See MPEP § 608.01(n).  Accordingly, the claim 101 is not been further treated on the merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 45-115 are rejected are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 45-115 recite a system for identifying a potential third-party claim or a potential subrogation claim, which is within the four statutory categories (i.e., machine). Accordingly, claims 15-34 fall into a statutory category.
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the 
The limitation of Independent claims 45-115 recites at least one abstract idea.  Specifically, the claims recite the steps of  
receive, from at least a first data store, insurance payment information concerning patients, members or insureds; 
receive, from at least a second data store, that is separate from the first data store, information concerning parties in lawsuits that identify one or more of the parties in lawsuits; 
analyzes the commonality of data elements in the insurance payment information with data elements in the litigation information to match at least one of the patients, members or insureds in the insurance payment information with at least one of the parties in the lawsuits; 
identifies a potential third-party claim or a potential subrogation claim against one of the parties in lawsuits based on the matching, the insurance payment information not being directly or indirectly matched with the litigation information for a potential third-party claim or a potential subrogation claim prior to the analyzing and matching. 
Under the broadest reasonable interpretation, the limitations “analyzes the commonality of data elements in the insurance payment information with data elements in the litigation information” and “identifies a potential third-party claim or a potential subrogation claim against one of the parties in lawsuits based on the matching, the insurance payment information not being directly or indirectly matched with the litigation information for a potential third-party claim or a potential subrogation claim prior to the analyzing and matching”  constitutes b) certain methods of organizing human activity because identifying a potential third-party claim or a potential subrogation claim against one of the parties in lawsuits based on the matching  can be practically performed in the human mind by observing, collecting patient data. Accordingly, the claims describe the abstract idea of (b) certain methods of organizing human activity because these limitations could be performed by the user, researcher to observe, organize, evaluate patient data, information on a piece of paper. 
Dependent Claim 16, 26 expands insurance and litigation payment information, identifying potential subrogation ….. These steps expand the abstract idea organizing human activity. 
2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
This judicial exception is not integrated into a practical application because there is no application or use of the abstract idea in any meaningful way.  In particular, the claims recite the additional elements, (i.e. processor, network LAN, server, etc.), (Spec; Paras 064, 069). However, the specification does not describes any specialized components of the computing environment, but only describes these suitable components. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation. And thus it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.  
2019 PEG: Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible. 

Allowable Subject Matter 
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited. 
Claim 45 is directed to a system for identifying a potential third-party claim or a potential subrogation claim, the system comprising: 
logic stored in a computer readable media such that when executed by a processor: receive, from at least a first data store, insurance payment information concerning patients, members or insureds; 
receive, from at least a second data store, that is separate from the first data store, information concerning parties in lawsuits that identify one or more of the parties in lawsuits; 
analyzes the commonality of data elements in the insurance payment information with data elements in the litigation information to match at least one of the patients, members or insureds in the insurance payment information with at least one of the parties in the lawsuits; 
identifies a potential third-party claim or a potential subrogation claim against one of the parties in lawsuits based on the matching, the insurance payment information not being directly or indirectly matched with the litigation information for a potential third-party claim or a potential subrogation claim prior to the analyzing and matching.
The closest prior art relates to Hail et al. (US. 7840422) in view of Buttler (US. 20030028474). Hail discloses managing insurance claims. Buttler discloses online dispute resolution and management. However, the combined art fails to disclose identifies a potential third-party claim or a potential subrogation claim against one of the parties in lawsuits based on the matching, the insurance payment information not being 
Claim 45 would be allowable if rewritten to overcome the rejection (s) under 35 USC 101, claim objection and Double Patenting and double patenting set forth in this office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive..
In the Remark filed 02/03/2021, the Applicant argued that
For claim rejection under 35 USC 101, a specific methodologies of identifying subrogation using litigation and matching techniques to cross-reference payment information a subrogation claim can be identified without such litigation information. 
In response to the Applicant’s argument, see claim rejection under 35 USC 101 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686